PER CURIAM.
Appellant, J.L., appeals a finding of delinquency, and an order to pay restitution and court costs. Upon the authority of Robinson v. State, 373 So.2d 898 (Fla.1979), we determine that J.L.’s failure to first move the trial court to withdraw his plea of guilty precludes appellate review of the plea. We also find that the record evidence supports the amount of restitution ordered by the trial court. Finally, the State correctly concedes that court costs may not be assessed since J.L.’s adjudication was withheld. See J.A. v. State, 633 So.2d 108 (Fla. 2d DCA 1994). Accordingly, we affirm the adjudication of delinquency and the restitution award, and strike the court costs.
Adjudication of delinquency and restitution award affirmed; court costs stricken.